Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                   September 25, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Bobby Joe Peyronel
              v. Texas
              No. 15-6267
              (Your No. PD-1274-14)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
September 22, 2015 and placed on the docket September 25, 2015 as No. 15-6267.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Redmond K. Barnes
                                        Case Analyst




                                                                 M       RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS

                                                                         OCT 05 2015

                                                                   ^beUcosta. Clerk